     Case
     Case2:20-cv-00624-RFB-BNW
          2:20-cv-00624-RFB-BNW Document
                                Document10
                                         9 Filed
                                           Filed05/28/20
                                                 06/01/20 Page
                                                          Page11of
                                                                of33



 1   Michael Paretti
     Nevada Bar No. 13926
 2   SNELL & WILMER L.L.P.
     3883 Howard Hughes Parkway, Suite 1100
 3   Las Vegas, NV 89169
     Telephone: (702) 784-5200
 4   Facsimile: (702) 784-5252
     Email: mparetti@swlaw.com
 5
     Attorneys for Defendant
 6   Credit One Bank, N.A.
 7

 8                              UNITED STATES DISTRICT COURT
 9                                     DISTRICT OF NEVADA
10   MICHAEL ANDERS, Individually and on            CASE NO.: 2:20-cv-00624-RFB-BNW
     behalf of others similarly situated,
11                                                  STIPULATION AND ORDER FOR
                          Plaintiff,                EXTENSION TO RESPOND TO
12                                                  COMPLAINT
     vs.
13                                                  (SECOND REQUEST)
     CREDIT ONE BANK, N.A.,
14
                          Defendant.
15

16

17          Plaintiff Michael Anders (“Plaintiff”) and Defendant Credit One Bank, N.A. (“Credit
18   One”) (collectively, the “Parties”), by and through their undersigned counsel, for good cause
19   shown, hereby stipulate and agree to extend Credit One’s deadline to respond to Plaintiff’s
20   Complaint [ECF No. 1] to June 17, 2020, for the following reasons:
21          1.     Plaintiff served the Complaint and Summons on Credit One on April 22, 2020.
22          2.     Credit One’s Answer is currently due June 3, 2020 pursuant to the Stipulation and
23   Order for Extension to Respond to Complaint filed on April 28, 2020 [ECF No. 8].
24          3.     Plaintiff recently provided Credit One necessary information to further investigate
25   and evaluate his claims, including his full cellphone number and the number Plaintiff alleges
26   Credit One used to contact him.
27          4.     Credit One requires additional time to investigate the allegations set forth in the
28   Complaint and the additional information provided by Plaintiff and to prepare the appropriate
     Case
     Case2:20-cv-00624-RFB-BNW
          2:20-cv-00624-RFB-BNW Document
                                Document10
                                         9 Filed
                                           Filed05/28/20
                                                 06/01/20 Page
                                                          Page22of
                                                                of33



 1   response. Given Credit One’s recent receipt of this necessary information, as well as the ongoing
 2   COVID-19 pandemic and related remote working constraints, Credit One requests an additional
 3   14 days to respond to Plaintiff’s Complaint.
 4          5.        On May 28, 2020, counsel for Plaintiff agreed to the extension requested herein.
 5          6.        This is the Parties’ second extension request and is sought in good faith and is not
 6   made for the purpose of delay.
 7          Therefore, the Parties respectfully request an extension for Credit One to respond to
 8   Plaintiff’s Complaint to and including June 17, 2020.
 9
     DATED: May 28, 2020                                      DATED: May 28, 2020
10
        KIND LAW                                              SNELL & WILMER L.L.P.
11

12   By: /s/ Michael Kind                                By: /s/ Michael Paretti
        Michael Kind                                         Michael Paretti
13      Nevada Bar No. 13903                                 Nevada Bar No. 13926
        8860 S. Maryland Parkway, Suite 106                  3883 Howard Hughes Parkway
14      Las Vegas, Nevada 89123                              Suite 1100
                                                             Las Vegas, Nevada 89169
15      Attorneys for Plaintiff Michael Anders
                                                              Attorneys for Defendant Credit One Bank,
16                                                            N.A.
17

18                                                  ORDER

19          IT IS ORDERED that Credit One shall respond to Plaintiff’s Complaint on or before

20   June 17, 2020.

21          DATED: _____________, 2020.
      IT IS SO ORDERED
22

23    DATED: June 01, 2020
                                                    UNITED STATES DISTRICT COURT JUDGE
24

25
      __________________________________________________
26
      BRENDA WEKSLER
27    UNITED STATES MAGISTRATE JUDGE
28

                                                      -2-
     Case
     Case2:20-cv-00624-RFB-BNW
          2:20-cv-00624-RFB-BNW Document
                                Document10
                                         9 Filed
                                           Filed05/28/20
                                                 06/01/20 Page
                                                          Page33of
                                                                of33



 1                                       CERTIFICATE OF SERVICE
 2            I, the undersigned, declare under penalty of perjury, that I am over the age of eighteen
 3   (18) years, and I am not a party to, nor interested in, this action. On this date, I caused to be
 4   served a true and correct copy of the foregoing STIPULATION AND ORDER FOR
 5   EXTENSION TO RESPOND TO COMPLAINT by the method indicated:
 6                      BY ELECTRONIC SUBMISSION: submitted to the above-entitled Court for
     
                        electronic filing and service upon the Court’s Service List for the above-referenced
 7
                        case.
 8

 9            DATED this 28th day of May, 2020.
10

11                                                    /s/ Maricris Williams
                                                      An Employee of Snell & Wilmer L.L.P.
12

13   4813-1137-8621.1

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                        -3-
